Department of Health and Human Services
DEPARTMENTAL APPEALS BOARD

Civil Remedies Division

Rizwan Sadiq, M.D.,
Petitioner
v.
Centers for Medicare and Medicaid Services.
Docket No. C-11-256
Decision No. CR2401

Date: July 19, 2011
DECISION

Dr. Rizwan Sadiq (Petitioner) appeals the determination of Trailblazer Health Enterprises
(Trailblazer), a Medicare contractor, that he was not eligible for enrollment in the
Medicare program as a supplier’ earlier than August 23, 2010 and could not submit
retrospective claims for payment earlier than July 25, 2010. I grant the Centers for
Medicare and Medicaid Services’ (CMS’s) motion for summary judgment finding that
Petitioner’s effective date of enrollment was August 23, 2010, with a retroactive billing
period starting on July 25, 2010.

I. Background
Petitioner became licensed to practice in Virginia on February 11, 2010 and joined a

practice group, Medics USA, on May 1, 2010. CMS Exs. 1-2. On June 1, 2010, through
Medics USA, Petitioner submitted a Medicare enrollment application for reassignment,

' The Medicare statute defines “supplier” to mean “a physician or other practitioner, a
facility, or other entity (other than a provider of services) that furnishes items or services”
under the Medicare statute. Social Security Act § 1861(d), 42 U.S.C. § 1395x(d).
form CMS-855R, to Trailblazer. CMS Ex. 3. On June 3, 2010, Trailblazer
acknowledged receipt of the June 1, 2010 application for reassignment. Jd. However,
Petitioner was not previously enrolled in Medicare to provide services to Medicare
beneficiaries, and Petitioner did not submit the required initial enrollment application
form, CMS-855I. Therefore, on August 3, 2010, Trailblazer returned Petitioner’s
reassignment application. CMS Brief at 2. On August 23, 2010, Trailblazer received
both a CMS-855I enrollment form and a CMS-855R reassignment form to enroll
Petitioner into the Medicare program and to reassign his benefits to Medics USA. CMS
Ex. 4. Trailblazer processed and approved these applications and informed Petitioner of
his approval by letter dated September 20, 2010. CMS Ex. 5. Trailblazer granted
Petitioner an effective date of July 25, 2010,” thirty days before August 23, 2010, the date
of receipt of his application that was processed to approval. Jd.

Petitioner requested reconsideration review. CMS Ex. 6. Trailblazer informed Petitioner
that he did not provide evidence to show justification for Trailblazer to change his
effective date for Medicare enrollment. CMS Ex. 8, at 2. On February 7, 2011,
Petitioner filed a hearing request with the Civil Remedies Division of the Departmental
Appeals Board. An Acknowledgment and Pre-hearing Order was sent to the parties on
February 14, 2011. On March 21, 2011, CMS filed a Motion for Summary Judgment and
brief (CMS Br.), accompanied by 10 proposed exhibits (CMS Ex. 1-10). On May 5,
2011, Petitioner filed his response (P. Response). Absent any objection, I admit all
proposed exhibits into evidence.

II. General Authority

The Social Security Act (Act) authorizes the Secretary of Health and Human Services
(Secretary) to promulgate regulations governing the enrollment process for providers and
suppliers. Act §§ 1102, 1866(j); 42 U.S.C. §§ 1302, 1395cc(j). Under the Secretary’s
regulations, a provider or supplier that seeks billing privileges under Medicare must
“submit enrollment information on the applicable enrollment application. Once the
provider or supplier successfully completes the enrollment process . .. CMS enrolls the
provider or supplier into the Medicare program.” 42 C.F.R. § 424.510(a).

A “provider or supplier must submit a complete enrollment application and supporting
documentation to the designated Medicare fee-for-service contractor,” and that the
application include “complete . . . responses to all information requested within each
section as applicable to the provider or supplier type.” 42 C.F.R. § 424.510(d)(1)-(2).

°T disagree with Trailblazer’s characterization of July 25, 2010 as the “effective date,”
rather than the “retrospective billing date,” as I explain later in my analysis.
The effective date of enrollment for physicians is set as follows:

The effective date for billing privileges for physicians .. . and physician. . .
organizations is the later of the date of filing of a Medicare enrollment
application that was subsequently approved by a Medicare contractor or the
date an enrolled physician . . . first began furnishing services at a new
practice location.

42 C.F.R. § 424.520(d). In addition, CMS permits limited retrospective billing as
follows:

Physicians . . . and physician . . . organizations may retrospectively bill for
services when a physician or... a physician . . . organization have met all
program requirements, including State licensure requirements, and services
were provided at the enrolled practice location for up to—

(1) 30 days prior to their effective date if circumstances precluded
enrollment in advance of providing services to Medicare beneficiaries, or
(2) 90 days [in certain emergencies.]

42 C.F.R. § 424.521 (a).
III. Issue

The issue in this case is whether CMS had a legitimate basis for determining August 23,
2010 as the effective date for Petitioner’s Medicare enrollment and billing privileges.

IV. Analysis

My findings of fact and conclusions of law are set forth in italics and bold in the
discussion captions of this decision.

a. This case is appropriate for summary judgment.

CMS argues that it is entitled to summary judgment. The Appellate Division of the
Departmental Appeals Board (Board) explained the standard for summary judgment:

Summary judgment is appropriate when the record shows that there is no
genuine issue as to any material fact, and the moving party is entitled to
judgment as a matter of law. . . . The party moving for summary judgment
bears the initial burden of showing that there are no genuine issues of
material fact for trial and that it is entitled to judgment as a matter of

law. ... To defeat an adequately supported summary judgment motion, the
non-moving party may not rely on the denials in its pleadings or briefs, but
must furnish evidence of a dispute concerning a material fact — a fact that, if
proven, would affect the outcome of the case under governing law. . . . In
determining whether there are genuine issues of material fact for trial, the
reviewer must view the evidence in the light most favorable to the non-
moving party, drawing all reasonable inferences in that party’s favor.

Senior Rehab. & Skilled Nursing Ctr., DAB No. 2300 at 3 (2010) (citations omitted). An
Administrative Law Judge’s (ALJ’s) role in deciding a summary judgment motion differs
from its role in resolving a case after a hearing. The ALJ should not assess credibility or
evaluate the weight of conflicting evidence. Holy Cross Vill. at Notre Dame, Inc, DAB
No. 2291 at 5 (2009). The Board has further stated, “[i]n addition, it is appropriate for
the tribunal to consider whether a rational trier of fact could regard the parties’
presentation as sufficient to meet their evidentiary burden under the relevant substantive
law.” Dumas Nursing and Rehab., L.P., DAB No. 2347, at 5 (2010).

CMS argues that it is entitled to summary judgment because there “are no material facts
in dispute.” CMS Br. at 9. Petitioner’s filings are limited to his hearing request and his
May 5, 2011 Response. In his Response, Petitioner’s representative states:

[W]e would like to contest CMS’s argument... . We believe that. . . our
former employee that processed the application—was aware that we need
to do an initial enrollment application for Dr. Sadiq... . We believe that

[she] knew specifically that we needed to apply for him for initial

enrollment. It is very likely that she simply confused the forms precisely
because CMS representatives typically have confusing, contradicting and
often erroneous answers over the phone.

[She] is no longer working for Medics USA and we cannot involve her in
this at this time, however, we strongly believe that [she] asked CMS over
the telephone which form we needed to fill out for initial enrollment, and
was told, erroneously, that it was form CMS-855R (the form for
reassignment).

Based on these facts—that we knew we needed to apply for Dr. Sadiq for
initial enrollment, that we did this in a timely manner, and that we provided
the services in good faith that we will be compensated by Medicare, we
hereby petition that the enrollment date for Dr. Sadiq be moved... .

Even if I make the inference, in the light most favorable to Petitioner, that CMS provided
erroneous information, Petitioner’s evidence does not place in dispute any fact material to
the resolution of the case. Therefore, summary judgment is appropriate here.
b. Trailblazer’s receipt of Petitioner’s complete enrollment application
necessarily determines his effective date and retrospective billing privileges.

Agency policy requires a physician to submit a completed enrollment application form,
CMS-855I, in order to participate in the Medicare program as a supplier. See, e.g., CMS
Ex. 10, at 1, 7,9. On June 1, 2010, Petitioner only submitted form CMS-855R, a
reassignment form, even though he was not yet enrolled in the Medicare program. CMS
Ex. 3. The general instructions on form CMS-855R specifically explain that a form
CMS-8551 is required for practitioners who are not currently enrolled. CMS Ex. 10, at
13. The Medicare Program Integrity Manual (MPIM), CMS’s guidance for affiliated
contractors, similarly states:

A CMS-855R application must be completed for any individual who will:
(1) reassign his/her benefits to an eligible entity, or (2) terminate an
existing reassignment.

If the individual who wants to reassign his or her benefits is not enrolled in
Medicare, the person must complete a CMS-8551 as well as the CMS-855R.
(The CMS-855I and CMS-855R can be submitted concurrently.) Moreover,
if the entity to which the person’s benefits will be reassigned is not enrolled
in Medicare, the organization must complete a CMS-855B.

MPIM, Chapter 10, § 4.20 (emphasis added).

On August 3, 2010, Trailblazer properly returned Petitioner’s reassignment application
because Petitioner had failed to submit the enrollment application form, CMS-855I, along
with the reassignment application form. It is undisputed that, on August 23, 2010,
Trailblazer received both a CMS-855I form and a CMS-855R form to enroll Petitioner
into the Medicare program and to reassign his benefits to the Medics USA. Trailblazer
subsequently approved the applications.

The effective date for enrollment for physicians, among others, is “the /ater of the date of
filing of a Medicare enrollment application that was subsequently approved by a
Medicare contractor or the date an enrolled physician . . . first began furnishing services
at a new practice location.” 42 C.F.R. § 424.520(d) (emphasis added). The “date of
filing” is the date that the Medicare contractor “receives” a signed provider enrollment
application that the Medicare contractor is able to process to approval. 73 Fed. Reg.
69,725, 69,769 (Nov. 19, 2008). It is undisputed that Trailblazer did not receive a
signed, complete, and approvable enrollment application CMS-855I before August 23,
2010.

Trailblazer erroneously characterized July 25, 2010 as Petitioner’s “effective date,” rather
than Petitioner’s retrospective billing date (CMS Ex. 5). Regulations require the
contractor to assign the date of receipt of the application as the effective date of
Petitioner’s enrollment while permitting the contractor to grant retrospective billing
privileges for 30 days prior to the effective date. 42 C.F.R. § 424.521(a)(1). Thus, Iam
treating Trailblazer’s action as if it intended to set July 25, 2010 as the earliest date for
which Petitioner may submit retrospective claims, with the effective date of Petitioner’s
enrollment as August 23, 2010.

Petitioner argues that CMS instructions over the telephone were confusing, that CMS
agents erroneously told a former employee to file the wrong form for Dr. Sadiq, and that
Petitioner provided services to Medicare beneficiaries for which he should be
compensated. CMS Ex. 6. Even assuming Petitioner accurately described what
transpired during the former employee’s telephone conversations with CMS, Petitioner
does not allege any affirmative misconduct, and I am unable to grant the relief that
Petitioner requests. Petitioner’s argument amounts to a claim of equitable estoppel. It is
well-established by federal case law, and in Board precedent, that: (1) estoppel cannot be
the basis to require payment of funds from the federal fisc; (2) estoppel cannot lie against
the government, if at all, absent a showing of affirmative misconduct, such as fraud; and
(3) am not authorized to order payment contrary to law based on equitable grounds. It
is well settled that those who deal with the government are expected to know the law and
may not rely on the conduct of government agents contrary to law. See, e.g., Office of
Personnel Mgmt. v. Richmond, 496 U.S. 414 (1990); Heckler v. Cmty. Health Servs. of
Crawford County, Inc., 467 U.S. 51 (1984); Oklahoma Heart Hosp., DAB No. 2183, at
16 (2008); Wade Pediatrics, DAB No. 2153, at 22 n.9 (2008), aff'd, 567 F.3d 1202 (10th
Cir. 2009).

V. Conclusion

Based on the undisputed fact that Trailblazer did not receive a complete enrollment
application that it could process from Petitioner until August 23, 2010, I conclude that
Petitioner’s effective date of enrollment was August 23, 2010 with a retroactive billing
period starting on July 25, 2010. Therefore, I grant CMS’s motion for summary
judgment.

/s/
Joseph Grow
Administrative Law Judge

